
	

114 S1219 IS: To amend the Public Utility Regulatory Policies Act of 1978 to provide for the safe and reliable interconnection of distributed resources and to provide for the examination of the effects of net metering.
U.S. Senate
2015-05-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS1st Session
		S. 1219
		IN THE SENATE OF THE UNITED STATES
		
			May 6, 2015
			Ms. Murkowski introduced the following bill; which was read twice and referred to the Committee on Energy and Natural Resources
		
		A BILL
		To amend the Public Utility Regulatory Policies Act of 1978 to provide for the safe and reliable
			 interconnection of distributed resources  and to
			 provide for the examination of the effects of net metering.
	
	
 1.Reliability and distributed resourcesSection 111(d) of the Public Utility Regulatory Policies Act of 1978 (16 U.S.C. 2621(d)) is amended by adding at the end the following:
			
				(20)Consideration of safe and reliable interconnection of distributed resources
 (A)DefinitionsIn this paragraph: (i)Ancillary serviceThe term ancillary service includes—
 (I)reactive supply; (II)regulation and frequency response;
 (III)energy imbalance; (IV)operating reserves;
 (V)generation imbalance; and (VI)flexibility and ramping services.
 (ii)Distributed resourceThe term distributed resource means an electric power source connected directly to the distribution network or on the customer side of the meter.
 (B)Requirement for proceedings related to distributed resourcesEach State regulatory authority shall— (i)establish proceedings to examine the degree to which distributed resources contribute ancillary services; and
 (ii)prescribe appropriate measures to ensure adequate ancillary services so that grid interconnection for distributed resources is safe, reliable, and efficient..
 2.Net metering effectsSection 111(d) of the Public Utility Regulatory Policies Act of 1978 (16 U.S.C. 2621(d)) (as amended by section 1) is amended by adding at the end the following:
			
 (21)Net metering effectsEach State regulatory authority shall— (A)establish proceedings to examine the effects of net metering and customer-owned distributed generation on resource planning of each electric utility, including—
 (i)the effects on resource utilization, fuel diversity, grid security, and shifting of grid costs to customers who do not use net metering or customer-owned distributed generation; and
 (ii)the impact on— (I)the financial health of the entity providing distribution services; and
 (II)the ability of the entity to attract investment in light of net metering and customer-owned distributed generation within the State; and
 (B)establish proceedings to determine whether electricity rates established for net metering service are just and reasonable and not unduly preferential or discriminatory, in accordance with State law..
		3.Compliance
 (a)Time limitationsSection 112(b) of the Public Utility Regulatory Policies Act of 1978 (16 U.S.C. 2622(b)) is amended by adding at the end the following:
				
 (7)(A)Not later than 1 year after the date of enactment of this paragraph, each State regulatory authority (with respect to each electric utility for which the authority has ratemaking authority) and each nonregulated electric utility shall, with respect to the standard established by paragraphs (20) and (21) of section 111(d)—
 (i)commence the consideration required under those paragraphs; or (ii)set a hearing date for such consideration, with respect to the standard established by paragraphs (20) and (21) of section 111(d).
 (B)Not later than 2 years after the date of enactment of this paragraph, each State regulatory authority (with respect to each electric utility for which the authority has ratemaking authority) and each nonregulated electric utility shall, with respect to the standards established by paragraphs (20) and (21) of section 111(d)—
 (i)complete the consideration required under those paragraphs; and (ii)make the determination referred to in section 111 with respect to the standards established by those paragraphs..
 (b)Failure To complySection 112(c) of the Public Utility Regulatory Policies Act of 1978 (16 U.S.C. 2622(c)) is amended by adding at the end the following: In the case of the standard established by paragraphs (20) and (21) of section 111(d), the reference contained in this subsection to the date of enactment of this Act shall be deemed to be a reference to the date of enactment of those paragraphs..
			
